—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent Commissioner of Cor*792rectional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating the prison disciplinary rules which prohibit inmates from refusing a direct order and interfering with a cell search. As a result, a penalty of three months in the special housing unit with loss of packages was imposed. Contrary to petitioner’s contention, we find that the misbehavior report and the testimony presented at the hearing provide substantial evidence of petitioner’s guilt (see, Matter of Farid v Coombe, 236 AD2d 660). Petitioner’s remaining contentions, including his assertion that he was denied meaningful employee assistance, that his hearing was untimely, that the Hearing Officer was biased and that his penalty was excessive, have been examined and found to be lacking in merit.
Cardona, P. J., Crew III, Yesawich Jr., Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.